                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                         June 29, 2021
                                         7KH*RYHUQPHQW VDSSOLFDWLRQWRFRQGXFWWKHGHSRVLWLRQRI*LOEHUW$6PLWK
BY ECF AND EMAIL                         6USXUVXDQWWR)HG5&ULP3 K DQG'HIHQGDQW VDSSOLFDWLRQWRDSSHDUDW
                                         WKHGHSRVLWLRQZLWKKHUFRXQVHOE\YLGHRFRQIHUHQFLQJDUHKHUHE\JUDQWHG7KH
                                         *RYHUQPHQW VDSSOLFDWLRQWRILOHWKLVUHGDFWHGOHWWHURQ(&)DQGDQXQUHGDFWHG
The Honorable Alvin K. Hellerstein       YHUVLRQRIWKLVOHWWHUXQGHUVHDOLVDOVRJUDQWHG
United States District Judge
Southern District of New York            6RRUGHUHG
500 Pearl Street                         V+RQ$OYLQ.+HOOHUVWHLQ
New York, New York 10007                 -XQH


       Re:     United States v. Paulette Etoty, S1 20 Cr. 187 (AKH)

Dear Judge Hellerstein:

         The Government respectfully submits this letter in order to request the Court’s consent,
pursuant to Federal Rule of Criminal Procedure 15(h), to take the deposition of Gilbert A. Smith,
Sr., in advance of trial in the above captioned case. The defendant consents to this request, and
asks that the Court permit the defendant and her counsel to appear at the deposition by
videoconference. 1 As set forth below, Mr. Smith’s expected testimony is material and he is
unavailable to testify in person at trial because he cannot travel to the Southern District of New
York because of physical infirmity. The Court should therefore consent to the parties’ agreement
to take Mr. Smith’s deposition pursuant to Rule 15 and to grant the defendant’s request that she
and her counsel be permitted to appear by videoconference.

       A. Applicable Law

        Rule 15 authorizes parties to “by agreement take and use a deposition with the court’s
consent” in order to preserve testimony of a prospective witness for trial. Fed. R. Crim. P. 15(h).
In absence of consent by all parties, a party may “move that a prospective witness be deposed in
order to preserve testimony for trial,” and a “court may grant the motion because of exceptional
circumstances and in the interests of justice.” Fed. R. Crim. P. 15(a)(1).

        In this Circuit, it is “well-settled” that “the ‘exceptional circumstances’ required to justify
the deposition of a prospective witness are present if that witness’ testimony is material to the case
and if the witness is unavailable to appear at trial.” United States v. Johnpoll, 739 F.2d 702, 709
(2d Cir. 1984); see also United States v. Grossman, No. 03 Cr. 1156 (SHS), 2005 WL 486735,

1
 The defendant consents to the taking of the deposition (Fed. R. Crim. P. 15(h)), but explicitly
reserves her right to challenge the admissibility of any and all portions of the deposition pursuant
to Fed. R. Crim. P. 15(f) (“An order authorizing a deposition to be taken under this rule does not
determine its admissibility.”).
           Case 1:20-cr-00187-AKH Document 43 Filed 06/29/21 Page 2 of 4




at *2 (S.D.N.Y Mar. 2, 2005) (“To demonstrate that exceptional circumstances exist, the movant
must show that (1) the prospective witness is unavailable for trial, (2) the witness’ testimony is
material, and (3) the testimony is necessary to prevent a failure of justice” (citing United States v.
Cohen, 260 F.2d 68, 72 (2d Cir. 2001)); id.at *3 (“In general, testimony ‘is necessary to prevent a
failure of justice’ when the witness is unavailable, his testimony is material, and there are no
substantial countervailing factors militating against the taking of the deposition.”). The burden of
satisfying this test is on the party seeking a Rule 15 deposition. See United States v. Whiting, 308
F.2d 537, 541 (2d Cir. 1962); see also United States v. Kelley, 36 F.3d 1118, 1124 (D.C. Cir. 1994).

         A witness’s “testimony is material if it is ‘highly relevant to a central issue in the
case . . . .’” Grossman, 2005 WL 486735, at *3 (citing United States v. Drogoul, 1 F.3d 1546, 1556
(11th Cir. 1993)); see, e.g., Drogoul, 1 F.3d at 1553 (in bank fraud trial involving bank employee,
testimony of defendant’s superiors that they had not authorized the allegedly fraudulent transaction
was material because it rebutted an expected defense); Johnpoll, 739 F.2d at 709 (in trial related
to transport of stolen securities, testimony of Swiss witnesses involved in arranging the transport
was material); see also United States v. Cohen, 260 F.3d 68, 78 (2d Cir. 2001) (holding the
proposed testimony not material because it was not relevant to the question of the defendant’s guilt
or innocence).

       A witness’s “[u]navailability is defined by reference to Rule 804(a) of the Federal Rules of
Evidence.” United States v. Gigante, 166 F.3d 75 (2d Cir. 1999); see also United States v. Ahmed,
No. 14 Cr. 277 (DLI), 2016 WL 3653961 (E.D.N.Y. July 1, 2016) (considering Federal Rule of
Evidence 804(a)(4) in determining whether a witness was unavailable for purposes of Federal Rule
of Criminal Procedure 15). Thus, a witness is unavailable for trial if, among other reasons, he
“cannot be present or testify at the trial . . . because of . . . a then-existing infirmity, physical illness,
or mental illness.” Fed. R. Evid. 804(a)(4); see United States v. Gigante, 971 F.Supp. 755, 756
(E.D.N.Y. 1997), aff’d on other grounds 166 F.3d 75 (2d Cir. 1999).

        B. Mr. Smith’s Expected Testimony is Material

        The Government expects that Mr. Smith, who was briefly married to the defendant from
2000 until 2003, will provide critical, inculpatory testimony regarding his interactions with the
defendant that tend to show that she was not born in St. Thomas, United States Virgin Islands, as
she claimed on the passport application that is at issue in Count One of the Superseding Indictment.
In particular, Mr. Smith is expected to testify, in part, that when Mr. Smith conversed with the
defendant about St. Thomas, she appeared to have no knowledge about St. Thomas (with which
Mr. Smith was familiar from his travels there). In addition, Mr. Smith is expected to testify that
the defendant appeared to have substantial ties to Nigeria—the country of which she is, in fact, a
citizen. In particular, Mr. Smith is expected to testify that he observed the defendant on numerous
occasions speak Yoruba, a Nigerian language, with other individuals whom he knew were from
Nigeria; on at least one occasion at their residence in Baltimore, he heard the defendant speak
Yoruba on the telephone with an unknown individual in the very early morning hours (Nigeria’s
time zone is five hours ahead of Eastern Time); and the defendant told him that her mother traveled
from California to visit her father in Nigeria.




                                                      2
          Case 1:20-cr-00187-AKH Document 43 Filed 06/29/21 Page 3 of 4




        This testimony is material because it pertains to the very heart of the central questions of
this case: whether the defendant is a United States citizen (as she claimed to be in the passport and
voter registration applications at issue in Counts One and Two) and whether the defendant was
born in the United States Virgin Islands (as she stated on the passport application at issue in Count
One), see Gov’t Requests to Charge (Dkt. No. 41), Nos. 4, 6, 8, as well as whether the defendant
knew that she was not a United States citizen and was not born in the United States Virgin Islands,
see Gov’t Requests to Charge, Nos. 6, 9.2

       C. Mr. Smith is Unavailable to Testify at Trial

       Mr. Smith is 84 years old and resides in a suburb of Baltimore, Maryland.


                      .3 In light of these conditions, Mr. Smith has advised the Government that,
although he has traveled previously with special programs staffed by medical professionals that
are designed to accommodate people with his medical and mobility conditions, his current medical
condition has rendered him unable to travel to the Southern District of New York due to physical
infirmity. Therefore, he is unavailable to testify at trial. See United States v. McGowan, 590 F.3d
445, 454 (7th Cir. 2009) (upholding district court’s determination that a witness with “severe and
chronic” medical issues that impaired her mobility was unavailable to testify at trial); United States
v. Owimrin, No. S8 17 Cr. 243 (SHS) (S.D.N.Y. Sept. 24, 2018), Dkt. 271 (granting motion for
Rule 15 deposition, submitted on consent, where 89-year-old witness was “unable to travel due to
physical infirmity”).

       D. Date, Location, and Manner of Deposition

       After conferring with Mr. Smith and the defendant, the Government proposes, with the
defendant’s consent, that the deposition take place on July 6, 2021, at a time and place in the
Baltimore area to be agreed upon by the parties. The defendant requests, with the Government’s
consent, that she and her counsel be permitted to attend and participate in the deposition by
videoconference, for which, pending the Court’s approval, the Government will make
arrangements.4




2
  Mr. Smith previously testified at the defendant’s 2010 federal criminal trial. See United States
v. Etoty, No. 09 Cr. 609 (CCB) (D. Md.), Dkt. 65 at 6-15.
3
 In light of the sensitive medical nature of this information, the Government has filed a redacted
version of the letter on ECF and will submit an unredacted version to the Court and the defendant
by email, which the Government requests be filed under seal.
4
  The Government has offered, pursuant to Rule 15(d)(1), to make arrangements for the defendant
and her counsel to travel to and from the Baltimore area for the deposition, but the defendant
informed the Government that she and her counsel prefer to attend by videoconference.

                                                  3
         Case 1:20-cr-00187-AKH Document 43 Filed 06/29/21 Page 4 of 4




       In addition, pursuant to Rule 15(e)(3), the Government will produce to the defendant any
Giglio material and material subject to production under 18 U.S.C. § 3500(b) with respect to
Mr. Smith, to the extent it has not already been produced, by July 2, 2021.

       E. Conclusion

       Based on the foregoing, the Government respectfully requests that the Court consent to the
deposition of Gilbert A. Smith, Sr., pursuant to Rule 15, on July 6, 2021, at a location in the
Baltimore area to be agreed upon by the parties.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney for the
                                                    Southern District of New York


                                                By:___V_______________________
                                                   Mitzi S. Steiner
                                                   Robert B. Sobelman
                                                   Assistant United States Attorneys
                                                   (212) 637-2284/2616

Cc: Amy Gallicchio, Esq. (by ECF and email)




                                               4
